20-01187-jlg      Doc 1-55     Filed 06/20/20 Entered 06/20/20 20:19:48            Doc 3 Motion
                                     to Transfer Pg 1 of 2



                        IN THE UNITED STATED DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

 In the Matter of the Application of ORLY GENGER to
 Remove Dalia Genger as Trustee of the
 Orly Genger 1993 Trust Established on Dec. 13, 1993 by
 Arie Genger, grantor.
                                                           Case No. 19-cv-9319-AKH

                                                           Hon. Alvin K. Hellerstein
 Orly Genger, beneficiary of The Orly Genger 1993 Trust,
                                 Petitioner,
                        v.

 Dalia Genger, as trustee of The Orly Genger 1993 Trust,
 and The Sagi Genger 1993 Trust,

                                Respondents.




                                NOTICE OF MOTION TO TRANSFER

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in

Support of Motion to Transfer, dated October 14, 2019, Ron Satija, the Chapter 7 trustee

appointed by the U.S. Bankruptcy Court for the Western District of Texas in Case No. 19-bk-

10926-TMD in connection with the bankruptcy of petitioner Orly Genger, by and through his

counsel, will move this Court, the United States District Court for the Southern District of New

York, at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York,

NY 10007, at a time and date to be determined by the Court, for an Order transferring this

proceeding to the Western District of Texas, pursuant to 28 U.S.C. § 1412.
20-01187-jlg     Doc 1-55       Filed 06/20/20 Entered 06/20/20 20:19:48        Doc 3 Motion
                                      to Transfer Pg 2 of 2



Dated: New York, NY
       October 14, 2019
                                              KASOWITZ BENSON TORRES LLP


                                              By: /s/ Michael Paul Bowen
                                              Michael Paul Bowen
                                              Andrew R. Kurland
                                              1633 Broadway
                                              New York, New York 10019
                                              mbowen@kasowitz.com
                                              Tel.: 212-506-1700
                                              Fax: 212-506-1800

                                              Counsel for Ron Satija, Chapter 7 Trustee


To (via FedEx overnight delivery):

Judith Bachman, Esq.
The Bachman Law Firm
365 S. Main Street, 2nd Floor
New City, NY 10956

Counsel for Dalia Genger

John Dellaportas, Esq.
EMMET, MARVIN & MARTIN LLP
120 Broadway, 32nd Floor
New York, NY 10271

Counsel for the Sagi Genger 1993 Trust


Spencer I. Schneider, Esq.
39 Broadway, 32nd Floor
New York, NY 10006

Counsel for Michael Oldner


Steven Riker, Esq.
Law Office of Steven Riker
One Grand Central Place, 46th Floor
New York, NY 10165

Guardian Ad Litem


                                              2
